DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/28/2020 is entered and acknowledged by the Examiner. Claim 1 has been amended. Non-elected claim 4 remains withdrawn from further consideration. Claims 1-3 and 5-11 are currently pending in the instant application.
The rejection of claims 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by Swanson (US 2004/0213730 A1) is withdrawn in view of Applicant’s amendment.
The rejection of claims 2 and 8-11 under 35 U.S.C. 103 as being unpatentable over Swanson (US 2004/0213730 Al) in view of Minoru (JP 2004-256821 A) is withdrawn in view of Applicant’s amendment.
The rejection of claims 5-7 under 35 U.S.C. 103 as being unpatentable over Swanson (US 2004/0213730 Al) in view of Kim (US 2002/0191820 A1) is withdrawn in view of Applicant’s amendment.
Information Disclosure Statement

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over CN 101333000 A (hereinafter Zhao) in view of CN 1472141 A (hereinafter Ruibin).
With respect to claim 1, Zhao disclose a method for preparing a high-purity barium titanate power comprises the steps of washing the barium titanate powder until a conductivity of washing water is less than 20 µs/cm, follow by thermal–treatment and pulverize (See [0009] to [0013]). 
Zhao does not specifically disclose the barium titanate powder having (1) an average particle diameter of 1-30 µm and (2) a Cl- concentration of 20 ppm or less as required in claim 1.	
Regarding (1), Zhao discloses that the barium titanate powder is subjected to pulverization to form a final powder product (See [0013]). It is generally known in the art that the particle diameter (size) of a powder is controllable by controlling the pulverization duration. A powder can be pulverize into micro-size or submicron-size by controlling how 
Regarding (2), Ruibin discloses a method of preparing high-purity barium titanate powder comprises a step of washing the powder (rinsed solution) until the chloride ion is less than 10 ppm (See page 5, Example 1). Ruibin is relied upon for the disclosure of preparing high-purity barium titanate powder containing less than 10 ppm chloride ion by washing the powder.
Therefore, a person skilled in the art at the time the invention was filed could reasonable expectation that the high-purity barium titanate powder of Zhao containing 20 ppm or less of chloride ion as claimed because Zhao discloses a step of washing the powder similarly to Ruibin which yield high-purity barium titanate powder containing less than 10 ppm chloride ion.   
Claims 2-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Zhao and Ruibin as applied to the above claims, and further in view of Swanson (US 2004/0213730 A1).
Zhao and Ruibin are relied upon as set forth above.  

However, Zhao and Ruibin failed to disclose the uniform spherical barium titanate having a sphericity to satisfy the conditions (A) to (C) as recited in the instant claim.
Minoru discloses a spherical oxide powder, preferably a barium titanate powder or a magnetic ferrite powder, having an average particle diameter of 1-10 m and a sphericity of 0.9 or more, preferably 0.95 or more, useful in electronic parts (See Abstract and [0020]). The sphericity of 0.9 or more, preferably 0.95 or more, of barium titanate powder of Minoru satisfy condition (A).

Therefore, it would have been obvious for a skilled artisan at the time the invention was filed to formulate the barium titanate powder to have a sphericity of 0.90 or more as suggested by Minoru in order to provide excellent uniform dispersion and reduce cracking in electronic part material of Zhao and Ruibin.
Regarding claims 3 and 8, the instant claim requires that the claimed barium titanate powder be used as a filler for a sealing material. It has been held by the court that the claiming of a new use (i.e., for a sealing material), new function or unknown property which is inherently present in the 
Regarding claim 9, Minoru discloses a composite material consisting of a resinous material and a spherical barium titanate powder (See Abstract).
Regarding claims 10-11, the instant claims require that the claimed resin composition be used as a sealing material. It has been held by the court that the claiming of a new use (i.e., for a sealing material), new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252,1254,195 USPQ 430,433 (CCPA 1977). See also MPEP 2112 I. The recitation of a new intended use for an old product does not make a claim to that old product patentable.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao and Ruibin as applied to the above claims, and further in view of JP 2008-133162 A (hereinafter Yoshitake).
Zhao and Ruibin are relied upon as set forth above. 
With respect to claim 5, Zhao and Ruibin disclose that the high-purity barium titanate (BaTiO3) powder is useful in 
Yoshitake discloses a barium titanate powder is mixed with a resin to be utilized in a capacitor (See [0070] and [0071]). The mixture of barium titanate powder and resin fulfills the claimed resin composition.
It would have been obvious to one of ordinary skill in the art at the time the invention was file to formulate a capacitor using the barium titanate powder of Zhao in view of Ruibin mixed with the resin of Yoshitake to form a resin composition. A person skilled in the art would have looked to Yoshitake to modify the capacitor of Zhao by combining the barium titanate with a resin.
Regarding claims 6-7, the instant claims require that the claimed resin composition be used as a sealing material. It has been held by the court that the claiming of a new use (i.e., for a sealing material), new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ
430,433 (CCPA 1977). See also MPEP 2112 I. The recitation of a
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761